              Case 2:18-cv-00355-JAD-EJY Document 50 Filed 05/27/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Anthony Ruben Aldo Barbieri,                              Case No.: 2:18-cv-00355-JAD-EJY

 4             Plaintiff

 5 v.                                                        Order Granting Motions to Strike
                                                            Unauthorized Amended Complaints
 6 Timeshare Liquidators, LLC; Stan Mullis,
                                                                      [ECF Nos. 47, 49]
 7             Defendant

 8            Nearly a month after defendants filed a motion to dismiss,1 pro se plaintiff Anthony

 9 Ruben Aldo Barbieri filed first and second amended complaints without leave of court. 2

10 Defendants move to strike those amended complaints as fugitive documents. 3 Good cause

11 appearing, and because those amended complaints were filed more than 21 days after service of

12 defendants’ motion to dismiss and without first obtaining the court’s permission, 4 IT IS

13 HEREBY ORDERED that the motions to strike the amended complaints [ECF No. 47, 49] are

14 GRANTED. Plaintiff’s First and Second Amended Complaints [ECF Nos. 46, 48] are

15 HEREBY STRUCK. If plaintiff desires to amend his complaint, he must file a proper motion

16 to amend with points and authorities, attaching a copy of the proposed amended complaint.

17            Dated: May 27, 2020

18                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
19

20

21   1
         ECF No. 36.
     2
22       ECF Nos. 46, 48.
     3
         ECF Nos. 47, 49.
23   4
      See Fed. R. Civ. P. 15 (a)(1)(B) (setting 21-day deadline to amend without court permission
     after motion to dismiss is filed).
